HAZEL, District Judge.
This is on motion by defendants to strike out portions of the bill as impertinent and to dismiss it on the ground that sufficient facts are not stated to constitute a cause of action. - The bill is tautological, uncertain, and verbose. It was prepared in propria persona by the complainant, who is without legal training, and contains a number of conclusions of law and redundant irrelevant allegations, but on careful perusal it will be found to charge the defendants, who are inspectors of steam vessels at Buffalo, with conspiracy to prevent the complainant, who claims to be an experienced pilot and a person qualified to serve in that capacity and as master of steam ves*1002seis, from obtaining the necessary government license to engage in his occupation, and with refusal to complainant of such license- by defendants, owing to a conspiracy among themselves and others who are designated as inspectors and supervising inspectors.
[1, 2] The gist of the bill seems to be that the defendants wrongfully assigned rule 5, sections 42 and 46, as a justification for not granting the complainant a license, while the complainant claims that such rules are unreasonable and unauthorized, and contrary to section 4405 of the Revised Statutes (U. S. Comp. St. 1901, p. 3018). The bill also alleges that previous examinations of the complainant as to his capabilities as a pilot were unfairly conducted by the defendants, and his appeals to the supervising inspector, the supervising inspector general, and the board of supervising inspectors disallowed in accordance with a previously formed conspiracy to prevent him from engaging in his calling of pilot on the lakes, rivers, and channels. In view of the objections to the bill perhaps the strictly proper course, to pursue would be to require the complainant to amend his bill. But under rule 18 of the New Equity Rules (198 Fed. xxiii, 115 C. C. A. xxiii) technical forms of pleading are abolished, and I have determined that complainant’s bill, regardless of deficiencies (see Equity Rule 25 [ 198 Fed. xxv, 115 C. C. A..xxv]) sets forth complainant’s asserted grievances. Under Equity Rule 21 (198 Fed. xxiv, 115 C. C. A. xxiv) exceptions to pleadings for scandal or impertinence no longer obtain. It is true that such matters may be stricken out by the court, but this is not thought necessary at this time. I shall not discuss the particular grounds upon which the defendants rely to establish the claim of failure to state a cause of action, nor shall I dwell upon whether or not the defendants were acting within their legal right of judgment and discretion as local inspectors of steam vessels, representing an executive department of the government. If, however, they still believe that they cannot safely proceed to trial without a more complete statement of complainant’s alleged grievances, a bill of particulars may be required as provided by rule 20 (198 Fed. xxiv, 115 C. C. A', xxiv) of the New Equity Rules.
The motion to strike out parts of the bill and to dismiss it is denied.
Frank R. Williams, in pro. per.
Donald Bain, for the United States.